Citation Nr: 1024488	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's request 
to reopen his claim of service connection for idiopathic 
scoliosis.

In an August 2007 decision, the Board held that new and 
material evidence to reopen the Veteran's claim for service 
connection for idiopathic scoliosis had not been received.  
The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  

By memorandum decision issued in January 2009, the Court 
found that a notice letter issued to the Veteran in July 2004 
did not comply with the requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006), as it incorrectly stated the reason why 
the Veteran's 1969 claim was denied, noting that the letter 
stated the reason was that "there was no evidence in [his] 
service medical record."  However, it was pointed out that 
the actual reason for the denial of the claim was because 
there was no evidence demonstrating an in-service aggravation 
of his scoliosis.  Thus the presumption of prejudice applied, 
and the Court found that VA did not overcome it.  The Court, 
therefore, remanded the matter for VA to provide the Veteran 
with proper notice.

Pursuant to the Court's memorandum, the Board remanded the 
claim in September 2009 for the issuance of an appropriate 
notification letter and readjudication of the claim.  In a 
November 2009 letter, the Veteran was apprised of the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
his claim was readjudicated in a January 2010 supplemental 
statement of the case.  Thus, there is compliance with the 
Court's and the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).
The case is now before the Board for final appellate 
consideration.

The issue of entitlement to service connection for a 
psychiatric disability, to include depression, secondary to 
back disability, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO 
declined to reopen a claim of entitlement to service 
connection for idiopathic scoliosis.

2.  The evidence added to the record since February 2003 does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision which denied the 
Veteran's request to reopen his service connection claim for 
idiopathic scoliosis is final.  38 U.S.C.A. §§ 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the February 2003 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
idiopathic scoliosis have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a July 2004 
letter sent to the Veteran that fully addressed all necessary 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
a November 2009 notice letter provided the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was Veteran's claim was previously denied.  The 
Veteran's claim was then readjudicated in a January 2010 
supplemental Statement of the Case.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The November 2009 letter also provided the Veteran the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The Veteran has submitted private treatment 
records, and in March 2007 he testified before a Veteran's 
Law Judge who is no longer at the Board.  A transcript of 
that hearing is in the claims file.  In May 2009, the Veteran 
declined the opportunity to testify before another Veterans 
Law Judge.  VA has not provided a VA examination for this 
claim.  However, VA is not obligated to do so if a veteran 
has not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f) (West 2002).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

An April 1970 rating decision denied service connection for 
idiopathic scoliosis.  The rating decision held that the 
Veteran's back condition preexisted service and was not 
aggravated by service.  Evidence of record consisted of the 
Veteran's service treatment records.  This rating decision is 
final and is not subject to revision on the same factual 
basis.  See 38 U.S.C. § 4005(c) (1964).

An unappealed February 2003 rating decision held that the new 
and material evidence had not been received to reopen the 
Veteran's claim for service connection for idiopathic 
scoliosis.  See 38 U.S.C.A. § 7105 (West 2002).  

The evidence of record received since the time of the last 
unappealed decision in February 2003 includes private medical 
records from J. L. W., D. C., dated from July 2000 through 
May 2001 diagnosing a variety of back problems and 
attributing them to a motor vehicle collision in June 2000; 
VA medical records dated from June 2005 through March 2006; a 
February 2007 medical opinion by I. M. W. H., LCSW; a Board 
hearing transcript; and the Veteran's statements regarding 
his claim.

The 2000 and 2001 private medical records and the 2005 and 
2006 VA medical reports discuss on-going treatment for the 
Veteran's back problems.  However, they contain no opinion of 
a relationship between the Veteran's condition and his active 
service or an event of service origin.  They do not show that 
scoliosis was caused by or aggravated by military service.  

The February 2007 social worker's medical opinion by I. M. W. 
H. indicates that the Veteran developed depression due to his 
back pain, and recommends that he receive service-connected 
pension for his conditions.  This evidence also fails to show 
that scoliosis was caused by or aggravated by military 
service.

At the March 2007 Board hearing, the Veteran discussed a fall 
while on active duty, and described his current physical 
therapy, pain management, and medications.  The Veteran also 
mentioned treatment by a private physician in 1970.  The 
evidence of record prior to the February 2003 rating decision 
included a May 1970 letter from a private physician regarding 
the Veteran's scoliosis that contained statements regarding 
the Veteran's fall in service.  Therefore, the Veteran's 
statements at his Board hearing regarding trauma in service 
are not new, as this has previously been considered.

The evidence added to the record subsequent to February 2003 
also includes the Veteran's statements dated in June 2004, 
July 2004, October 2004, November 2004, June 2005, November 
2005, February 2006, March 2006, and October 2006.  Such 
statements predominantly discuss procedural matters in 
connection with the appeals process.  In the June 2005 
statement, the Veteran indicated that his service treatment 
records noted a 30 degree curve of the spine and a diagnosis 
of idiopathic scoliosis which was sufficient evidence for a 
grant.  The Veteran's contention is not new and material as 
it has been his contention since filing his claim in 1969.  
The Veteran does not address how his active service 
aggravated his scoliosis.  In his February 2006 statement, he 
indicates that his condition was aggravated by service. The 
Veteran further describes that he was unaware of his 
condition prior to service and that the onset of symptoms 
began nine months into his active service.  Such information 
is not new and material and is contained in the Veteran's 
service treatment records.  The Veteran states that his 
symptoms began in service but does not reference medical 
opinions to indicate that his condition was in fact 
aggravated by his service beyond the progression of the 
normal course of the condition.

The evidence added to the record subsequent to the last final 
February 2003 rating decision is not new and material.  
Indeed, it merely repeats the Veteran's complaints and 
contentions, which were known at the time of the February 
2003 determination.  The February 2007 social worker's 
opinion provides no basis or rationale, and does not address 
aggravation.  The private and VA medical records indicate 
current treatment following a motor vehicle accident in 2000 
and are thus not material.  Evidence that the Veteran's 
scoliosis was aggravated by service is still lacking.

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis has not been received.  Until the Veteran meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen this claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).









ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
idiopathic scoliosis is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


